DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.  Claims 1-11 are the subject of this FINAL Office Action.  Claims 12-14 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
Applicants amended claim 1 to recite “An additive manufacturing device configured as a selective sintering device” which causes new grounds of rejection, below.

Claim Interpretations
	“Selective sintering device” is interpreted as “selective laser sintering” because this is the only selective sintering device disclosed in the specification, and the only selective sintering device in the prior art.
	The following phrases are interpreted as phrases that explain what various components (non-italics) of the SLS device are capable of (italics):
“a window element . . .  for transmission of an energy beam emittable by the beam generation unit to the raw material container for manufacturing a solid article from a plurality of raw material layers (claim 1), 
the raw material container contains the raw material arranged in a plurality of raw material layers arranged upon each other, such that an uppermost raw material layer including a raw material surface is exposed to the energy beam” (claim 1);
“heating surface for heating the raw material surf ace to form a pre-heated raw material surface” (Claim 7);
“a directing unit to direct the energy beam onto the pre-heated raw material surface according to a computer-generated model of the solid article stored in a storage unit associated with the control unit, whereby the energy beam generated by the beam generation unit passes through the heating surface onto the pre-heated raw material surface” (claim 8).
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II); italics indicate intended use):
 “wherein the protection element is in contact with the raw material surface at least during the period of operation of the energy beam for creation of the solid article” (claim 10); and
“whereby the protection element is arranged at a first distance to the raw material surface during operation of the energy beam and the protection element is arranged at a second distance to the raw material surface after the exposition of the raw material surface to the energy beam or before the exposition of the raw material surface to the energy beam, whereby the first distance can be smaller than the second distance” (claim 11). 
Thus, the Selective laser sintering (SLS) device of claim 1 only requires:
Any generic beam generation unit above or below the generic “raw material” container; 
Any generic “raw material” container with powder layers;
Any generic raw material supply unit; and
Any generic “window element” with any generic “protection element” on the side that faces the powder layers.
	As to the “protection element,” the specification fails to define this structure.  Instead, the specification, like the claims, describe transparent “protection elements.”  Thus, the “protection element” is any transparent material.
	As to the “heating surface” of claim 7, neither the specification nor the claims define this surface structure; thus, it encompasses any surface.

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-5 and 9-11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by KALENTICS (US 2017/0087670, effective filing date 09/28/2015).	
As to claim 1 and 10-11 KALENTICS teaches a SLS device (“Selective Laser Melting (SLM, shown in FIG. 1), also known as . . . Selective Laser Sintering (SLS) is an Additive Manufacturing process in which parts are built layer by layer out of a metallic, ceramic or polymer powder.”; para. 0002.  “A method for manufacturing an object including the steps of forming layers by adding successive layers of material to form the object by selective laser melting (SLM) . . .”; Abstract) comprising beam generation unit above or below the generic “raw material” container (1,2,10; Figs. 2-6); “raw material” container with powder layers (6,7; Figs. 2-6); raw material supply unit (4,5; Figs. 2-6); and “window element” with “protection element” on the side that faces the powder layers (8,9; Figs. 2-6).  KALENTICS also states that “Both layers 8A and 8B are transparent to the laser beam” (para. 0047).
As to claims 2-4, KALENTICS teaches that the protection element is a moveable transparent foil/sheet element (Figs. 3 & 5 and paras. 0042-47).  This is the same embodiment as disclosed in the specification and claims (“Fig. 3 shows the assembly of the window element 2, the raw material container 5 and a protection element 70 according to a second embodiment of the invention. The protection element 70 is a foil 71, which can be supplied by supply roller element 72 and removed by 25 discharge roller element 73. The foil covers the second surface 32 of the window element 2. During operation, contaminating by-products deposit on the surface of the foil exposed to the raw material surface 7 or the pre-heated raw material surface 17. When the production of the solid article 10 is completed or the foil is too contaminated as not to allow a further production with the required precision, the portion of the foil exposed to the raw material 30 surface or pre-heated raw material surface is advanced to the discharge roller element 73, where it is stored. The empty supply roller element 72 and the full discharge roller element 73 can be removed and substituted by a new full supply roller element 72 and empty discharge roller element 73 containing a clean foil”; pg. 18). In other words, the foil is a separate component from the transparent window to allow capture and removal of contaminants away from the transparent window. 
As to claim 5, KALENTICS teaches the moveable transparent foil/sheet element is heat resistant to over 100°C (WLSP uses temperatures to 350°C (para. 0036), thus the “window element” with “protection element” 8,9 would have to be heat resistant to this temperature).
As to claim 9, KALENTICS teaches the beam generation unit is movable relative to raw material surface (para. 0039).
As to claims 10-11, these claims disclose intended uses of the AM device and do not distinguish any structures of the AM device from KALENTICS.  Thus, these claims are also rejected for the reasons stated in regard to claim 1.

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
These rejections are presented in the interest of compact prosecution to the extent the specification discloses a single embodiment of “heating surface” on/in a window element or protection element.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KALENTICS in view of CAPOBIANCO (US 2017/0028589, effective filing date 04/08/2014). 
	KALENTICS teach the elements of claim 1 as explained above.
KALENTICS does not explicitly teach protection element comprises at least one of PTFE or ETFE.
However, a skilled artisan would have been motivated to use PTFE (AKA Teflon) or ETFE as suggested by KALENTICS.  KALENTICS states “another important role of the confining layer 8/8A/8B as it may serve also as a protective layer for the non-solidified powder 7” and may include “fluoroplastic” (para. 0045).  To this end, CAPOBIANCO dmeonstartaes that a skilled artisan would have known that the disclosure of “fluoroplastics” in KALENTICS was a disclosure of PTFE as a member of that genus because CAPOBIANCO discloses fluoroplastics and lists ptfe first (“fluoroplastics (ptfe, alongside with fep, pfa, ctfe, ectfe, etfe)”; para. 0063).  In other words, CAPOBIANCO demonstrates that a skilled artisan would have understood “fluoroplastic” of KALENTICS to teach PTFE, which was a familiar fluoroplastic with known benefits.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar fluoroplastics such as PTFE to the confining layer 8A/B of KALNETICS as suggested by KALENTICS with a reasonable expectation of success.  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KALENTICS in view of FRUTH (WO2007009526A1). 
	This rejection is presented in the interest of compact prosecution to the extent the “heating surface” in the claims is heating surface 1 of instant Figure 1.
	KALENTICS teach the elements of claim 1 as explained above.
KALENTICS does not explicitly teach “heating surface” is heating surface 1 of instant Figure 1.
However, this is common in the art of SLS devices to prevent fogging as admitted in the specification.  The specification states “that decomposition and reaction products may deposit on the lens and thereby reduce the transparency successively in the course of the manufacturing process. This phenomenon is also referred to as fogging in the literature. To avoid such contamination, it is suggested in WO2007009526 A1 [FRUTH] to increase the temperature of the exit lens. A heating element is provided, which is arranged on the circumference of the lens and may comprise a wire coiling which is heated by electrical resistance when a current flows through the wire coiling when connected to an electrical circuit. The heat is dissipated to the exit lens whereby the temperature of the exit lens rises up to more than 100 degrees Celsius. Thereby a condensation of the decomposition or reaction products on the cooler surface of the lens can be avoided” (pg. 1, ll. 21-31).  In other words, a skilled artisan would have been motivated to adapt the heating surface of FRUTH to the “window element” with “protection element” of KALENTICS in order to further prevent fogging.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to apply familiar anti-fogging “heating surface” configuration of FRUTH to the “window element” with “protection element” of KALENTICS with a reasonable expectation of success.  
As to claim 8, KALENTICS teaches a “directing unit” (scanning head 2 or guiding unit; Figs. 2-6 and para. 0039).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743